Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ response of 07/27/2022 has been entered in the record and considered.  With respect to the rejection claims 35 USC 103 (a) is withdrawn in view of applicants’ amendments.  With respect to the objection to the claims is withdrawn in view of applicants’ amendments to the claims. A new objection to claims 1-7, 9-10, 12-14 and 16 is made. A new objection to the drawings is made. A new objection to claims being made. 112 2nd rejection is being made. Objection to the specification is made. The following new rejection to claims 1-7, 9-10, 12-14 and 16 is made under 35 USC 103(a).    Claims 1-7, 9-10, 12-14 and 16 are rejected.

Continued Examination Under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
Claim Interpretation
Claims 2 and 13-14 recite the term “is configured to” and claim 9 recites the term “is capable of”:
These claims merely recite the functions that the variable frequency microwave generating device is "configured to" or “is capable of” perform. As such, these claims do not add positive steps to the method claim. Furthermore, the recited "variable frequency microwaves" is unlinked to any positively recited process step involved in the separation of the thin film from the remaining substrate.
If applicant intended claims 2, 9 and 13-14 to recite positive steps in their process claim, applicant must amend their claim to both recite the features positively (as opposed to merely being a feature the variable frequency microwave generating device "is configured to generate") and link any generated variable frequency microwaves to the process of separating the thin film from the remaining substrate.
For purposes of examination, claims 2, 9 and 13-14 are treated as not adding positive process steps as discussed above. Additionally, the last two clauses are still treated under obviousness of claimed ranges. As discussed in the Response to Arguments, applicant does not demonstrate criticality of the values of their ranges, but instead only demonstrates criticality of using variable frequency microwave radiation over using fixed frequency microwave radiation. Because the prior art teaches variable frequency microwave radiation, as additionally admitted by applicant (Spec. para. 3), applicant has not demonstrated patentability of their process through evidence of criticality comparing differences in kind across the various ranges claimed as compared to the prior art ranges.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following minor informalities: 
In the Specification, move the descriptions of Figures 1-3 to the background section of the specification. 
Appropriate correction is required.
Claim Objections
Claims 1-7, 9-10, 12-14 and 16 are objected to because of the following informalities: 
In the claims, claim 1, line 9, change “a processing handle substrate” to - - a handle substrate--. This will be consistent with the “the handle substrate” in line 17 as it was previously amended.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, 12-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a thin layer film” in line 4. However, it is unclear as to what Applicant is intending to claim in view of the specification and drawings. Fig. 5: 110 of Applicant’s drawings depicts a thin layer 110 (¶0034) but line 1 of claim 1 recites “a thin film.” Is applicant intended for “a thin layer film” in line 4 to be the same layer as “a thin film” in line 1? Or is it another thin film? If it is the same layer, then applicant should amend the “a thin layer film” in line 4 to be --the thin film--.

Claim 1 recites the limitation "the reaction" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ions" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the substrates" in line 21.  There is insufficient antecedent basis for this limitation in the claim. It appears that the applicant intended for --the bonded substrate pair--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat # 9,824,891 to Sun in view of U.S. Pat# 6,486,008 to Lee and further in view of U.S. PGPub # 2017/0190919 to Mistry et al. (Mistry).
Regarding independent claim 1, Sun discloses a method for transferring a thin film (Fig. 1a-h), comprising:
providing a supply substrate (Fig. 1e);
5performing ion implantation treatment (Fig. 1f, col. 4, lines 45-47) to form an ion implantation layer (see Examiner’s Mark-up below) at a specified depth in the supply substrate (see Examiner’s Mark-up below), wherein the ion depth defines a thin layer (see Examiner’s Mark-up below) in the supply substrate (see Examiner’s Mark-up below),
the thin film (see Examiner’s Mark-up below) is a part defined on the supply substrate by implanted ions, and
a remaining substrate (see Examiner’s Mark-up below) is a remaining part of the supply substrate without the thin film;
performing direct wafer bonding treatment (Fig. 1g and col. 4, line 54) to bond a handle substrate (Fig. 1c) to the supply 10substrate (Fig. 1f) to form a bonded substrate pair (Fig. 1g);
exposing the bonded substrate pair to the microwave separating apparatus (col. 4, lines 62-63) to separate the thin film (Fig. 1h, the upper portion of Si is separated, also see Examiner’s Mark-up below) from the remaining substrate (see Examiner’s Mark-up below) and to transfer the thin film (the remaining portion of Si in Fig. 1h) from the supply substrate (see fig. 1h with respect to Fig. 1f) to the surface of the handle substrate (see fig. 1c with respect to Fig. 1h).

    PNG
    media_image1.png
    189
    482
    media_image1.png
    Greyscale

Sun fails to disclose performing frequency scanning among all frequencies between 2GHz and 24 GHz with a cycle time of 0.1s by a variable frequency microwave generating device to generate a variable frequency microwave and wherein the variable frequency microwave generating device increases kinetic energy of the implanted ions, the molecular ions or a reactant generated by the reaction between the ions and the substrates in a bonding structure.
Lee discloses performing frequency scanning of 2.45GHz (col. 10, lines 32-35) with a great amount of energy in short time (col. 5, lines 30-32 and col. 7, lines 7-9 and col. 12, lines 15-17) by a variable frequency microwave generating device (see claims 8-9 and 12 of Lee in view of col. 3, lines 10-20, col. 7, lines 27-30) to generate a variable frequency microwave (see claims 8-9 and 12 of Lee in view of col. 3, lines 10-20, col. 7, lines 27-30) and wherein the variable frequency microwave generating device (see claims 8-9 and 12 of Lee) increases kinetic energy of the implanted ions, the molecular ions or a reactant generated by the reaction between the ions and the substrates in a bonding structure (col. 3, lines 5-20).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have utilize the microwave apparatus of Sun with a variable frequency microwave as taught by Lee in order to achieve layer transfer (see col. 7, lines 27-30) and to perform an ion activation process (¶0017).
If applicant does not believe Lee teaches a variable frequency microwave generating device, Mistry teaches in ¶0035 that “VFM technology sweeps a bandwidth of frequencies rapidly to increase the uniformity of microwave energy in comparison to fixed-frequency microwaves. VFM ovens are normally operated to sweep a bandwidth of about 1 GHz around a center frequency every 100 milliseconds (0.1s). The center frequency can be selected from a variety of bands—typically C-band (5.8 to 7 GHz) or X-band (7.3 to 8.7 GHz), and can be fine-tuned to selectively target specific polymer backbones based on their dielectric properties and absorption frequencies.” Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have utilize the microwave apparatus of Sun with a variable frequency microwave as taught by Mistry such that it is possible to eliminate problems associated with conventional microwave technology, such as hot and cold spots and arcing of metals, thereby extending the use of microwave technology to various end uses (¶0035).
The combinations of Sun, Lee and Mistry still fails to disclose scanning the remaining frequencies between 2 GHz and 24 GHz.
However, the high frequencies and cycle time generated by the variable frequency microwave generating device affect the separation of the thin film, therefore, the implanted ions in the ion separation layers condense into gas molecules, cutting the thin film into a plurality of thin film layers (see Lee col. 8, lines 15-19). It is known in the art to use high frequencies and cycle time for separating the thin film from the remaining substrate.  It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the high frequencies of the variable frequency microwave generating device in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed high frequencies or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 2, Sun as previously modified discloses15Regarding claim 2, *** discloses a heating process (col. 4, lines 54-55) performed after forming an ion separation layer (in fig. 1f) and before separating the thin film (in fig. 1g) from the supply substrate.
Sun as previously modified fails to explicitly disclose a preheating process and wherein the preheating process is configured to polymerize the implanted ions and to generate a crystal flaw, and the polymerized ions form bubbles within the supply substrate.  
Lee discloses a preheating process (col. 6, lines 57-59) wherein the preheating process is configured to polymerize the implanted ions and to generate a crystal flaw, and the polymerized ions form bubbles within the supply substrate (see claim 2 of Lee).  
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have utilize the preheating process of Sun with a heating process as taught by Lee such that the resulting stress on the surface of the supply substrate causes bubbles to form within the supply substrate (see claim 2 of Lee). 
 Regarding claim 3, Sun as previously modified disclose all of the limitations of claim 2 from which this claim depends
Sun as previously modified fails to explicitly disclose15Regarding claim 2, *** discloses wherein the preheating process is performed by variable frequency microwave radiation or heat treatment.
Lee discloses wherein the preheating process is performed by variable frequency microwave radiation or heat treatment (col. 4, lines 56-58, col. 7, lines 39-45).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have utilize the heating process of Sun with a preheating process as taught by Lee so as to excite the kinetic energy of the implanted ions or molecular ions (see col. 7, lines 39-43).
Regarding claim 4, Sun discloses15Regarding claim 2, *** discloses wherein the ion 25implantation treatment is standard ion implantation treatment (Fig. 1f, col. 4, lines 45-47), which is performed at a different temperature for each treatment step.  It is noted that Sun discloses different temperature for each treatment step of transferring the thin film (col. 4, lines 18-19, 55 and 67) (see the 112 rejection above).
Regarding claim 5, Sun discloses15Regarding claim 2, *** discloses wherein the ions used in the ion implantation treatment comprise hydrogen ions, oxygen ions, nitrogen ions, fluorine 30ions, chloride ions, helium ions or neon ions (col. 4, line 45).  
Regarding claim 6, Sun discloses15Regarding claim 2, *** discloses wherein the ions used in the ion implantation treatment are ions or molecular ions (col. 4, line 45).  
Regarding claim 7, Sun as previously modified disclose all of the limitations of claim 1 from which this claim depends. Additionally, Sun discloses bonding process of two substrates (see Fig. 1g).
Sun as previously modified fails to discloses15Regarding claim 2, *** discloses wherein the wafer bonding treatment is direct bonding treatment (Fig. 1g), which is performed at low temperature, in vacuum or on a bonding surface enhanced by plasma treatment.
Lee discloses wherein the wafer bonding treatment is direct bonding treatment, which is performed at low temperature, in vacuum or on a bonding surface enhanced by plasma treatment (col. 4, lines 42-49).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to utilize the wafer bonding treatment of Sun with a plasma-enhanced direct bonding method as taught by Li in order to achieve a faster processing speed and a lower subsequent annealing temperature (¶0017).
Regarding claim 9, Sun discloses15Regarding claim 2, *** discloses wherein the variable frequency microwave is capable of being combined with direct thermal heating of the bonding structure, the direct heating being at most 450°C (see Sun col. 4, lines 62-65).
Regarding claim 10, Sun as previously modified disclose all of the limitations of claim 8 from which this claim depends.
Sun as previously modified fails to disclose15Regarding claim 2, *** discloses15Regarding claim 2, *** discloses15Regarding claim 2, *** discloses wherein the kinetic energy of the implanted ions, the molecular ions or the reactant generated by the reaction between the ions and the substrate in the bonding structure is increased by direct excitation instead of thermally heating the bonding structure.
Lee discloses wherein the kinetic energy of the implanted ions, the molecular ions or the reactant generated by the reaction between the ions and the substrate in the bonding structure is increased by direct excitation instead of thermally heating the bonding structure (see claim 11 of Lee).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to utilize the microwave device of Sun with microwave generating device as taught by Lee to perform an ion activation process and to increase the kinetic energy by direct excitation (col. 5, lines 65-67 and col. 7, lines 1-5).
20 Regarding claims 12-14, Sun as previously modified fails to explicitly disclose15Regarding claim 2, *** discloses wherein the variable frequency microwave generating device is configured to generate a high frequency alternating electromagnetic field, and variable frequency microwaves are generated by frequency scanning between 4 GHz and 12 GHz and 5 GHz and 7 GHz and 5.85 GHz and 6.65 GHz.
However, the high frequencies and cycle time generated by the variable frequency microwave generating device affect the separation of the thin film, therefore, the implanted ions in the ion separation layers condense into gas molecules, cutting the thin film into a plurality of thin film layers (see Lee col. 8, lines 15-19). It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the high frequencies of the variable frequency microwave generating device in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed high frequencies or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
10 Regarding claim 16, Sun disclose all of the limitations of claim 8 from which this claim depends. 
Sun explicitly fails to disclose15Regarding claim 2, *** discloses wherein the bonding structure is exposed to microwave radiation for more than 1 min.
Lee discloses wherein the bonding structure is exposed to microwave radiation for more than 1 min (see claim 10 of Lee).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the bonding structure of Sun with the microwave radiation as taught by Lee such that the implanted ions or molecular ions within the supply substrate cause enough high stresses due to gas expansion to separate the thin film before the inductive heat breaks the bonding structure during the heating process (col. 6, lines 49-55).

Response to Arguments
  Applicant's arguments, see pages 6-9, filed 07/27/2022, with respect to the rejection(s) of claim(s) 1-7, 9-10, 12-14 and 16 under 35 USC 103 (a) have been fully considered but are not persuasive
     Applicant alleges in page 6 that “The microwave radiation is in fixed frequency, not in a variable frequency.” Applicant additionally referred to multiple columns and lines indicating that Lee reference teaches that the two wafers are bonded by low temperature wafer bonding method first and the bonded pair is placed in a microwave setup and irradiated at 2.45 GMz for five minutes. That is, in the first through eight embodiments of Lee, the microwave radiation is in a fixed frequency 2.45 GHz.
In response, the Lee reference discloses in claims 9 and 12 that the microwave generating device having either a fixed frequency, or a variable frequency.
It is noted that the current rejection now relies on Mistry reference in ¶0035 teaches “VFM technology sweeps a bandwidth of frequencies rapidly to increase the uniformity of microwave energy in comparison to fixed-frequency microwaves. VFM ovens are normally operated to sweep a bandwidth of about 1 GHz around a center frequency every 100 milliseconds. The center frequency can be selected from a variety of bands—typically C-band (5.8 to 7 GHz) or X-band (7.3 to 8.7 GHz), and can be fine-tuned to selectively target specific polymer backbones based on their dielectric properties and absorption frequencies. Therefore, by using VFM technology, it is possible to eliminate problems associated with conventional microwave technology, such as hot and cold spots and arcing of metals, thereby extending the use of microwave technology to various end uses.”
Applicant also argued in page 8 that “The Office Action says that the specification of the present disclosure contains no disclosure of either the critical nature of the claimed high frequencies or any unexpected results arising therefrom. As stated above, FIGS. 1-4 have illustrated evident contrast between the prior art and the present disclosure. The microwave with variable frequencies can significantly improve heating evenness. FIG 4 has proved the better technological result of the present disclosure, therefore, the choose of the circle time and the frequency range has been proved to be helpful.” In other words, applicant disputes the examiner’s finding that there is no criticality; According to applicant, the criticality is evident by comparing prior art Figures 1-3 with the invention Figure 4.
Applicant’s argument is not persuasive. To rebut the obviousness rejection of Record, applicant must show their claimed range is critical, generally by showing the claimed range achieves new and unexpected results. MPEP 2144.05(III)(A); see also MPEP 716.02(d)(II). Evidence of new and unexpected results must be submitted. See MPEP 716.02. Argument of counsel is not evidence. MPEP 2145(I).
Here the argument of counsel relies upon application Figure 4, as compared to prior art Figures 1-3. This argument of counsel is not adequate evidence because the Figures of instant application do not appear to compare the invention’s frequencies and the applied prior art frequencies. See MPEP 716.02(e). It is also not clear from the argument of counsel that the results obtained are in fact unexpected. See MPEP 716.02(b)(I).
In the interest of advancing prosecution, the examiner has applied additional prior art teaching variable frequency microwave generating device.
Please note that Sun in view of Lee and Mistry as a whole teach all of the elements as required by claimed invention for a method for transferring a thin film using the variable frequency microwave.  It is noted that the variable frequency microwave generating device taught by the references (Lee and Mistry) appears to be the same as or substantially the same as the presently claimed microwave generating devices.  The combination of Sun and Lee and Mistry together, teach the claimed invention as a whole. To summarize, the teaching of Sun and the teaching of Lee have been combined with proper motivation as noted in the rejection.
It is for the above discussed reasons that the rejection as applied is considered proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896